NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 18a0564n.06

                                           No. 18-3273

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                              FILED
                                                                                Nov 07, 2018
 JOSE ROSALIO MARTINEZ,                                  )                  DEBORAH S. HUNT, Clerk
                                                         )
         Petitioner,                                     )
                                                         )
                                                                ON PETITION FOR REVIEW
 v.                                                      )
                                                                FROM THE UNITED STATES
                                                         )
                                                                BOARD OF IMMIGRATION
 JEFFERSON B. SESSIONS, III, Attorney General,           )
                                                                APPEALS
                                                         )
         Respondent.                                     )


        Before: COLE, Chief Judge; GRIFFIN and KETHLEDGE, Circuit Judges.

        KETHLEDGE, Circuit Judge. In 2013, Jose Rosalio Martinez was arrested and turned

over to U.S. Immigration and Customs Enforcement, which determined that Martinez was not

authorized to be in the United States. The government commenced removal proceedings under

8 U.S.C. § 1182(a)(6)(A)(i).     During these proceedings, Martinez admitted that he was not

authorized to be in the country, but argued that he was eligible for relief under 8 U.S.C.

§ 1229b(b)(1), which grants the Attorney General discretion to cancel an alien’s removal if several

statutory criteria are met.

        An immigration judge determined that Martinez had failed to show that his removal would

cause “exceptional and extremely unusual hardship” to those members of his family who were

lawfully present in the United States. See id. § 1229b(b)(1)(D). The immigration judge thus

deemed Martinez ineligible for relief. Martinez appealed to the Board of Immigration Appeals,

which affirmed. This petition followed.
No. 18-3273, Martinez v. Sessions


       Martinez argues that the Board failed to consider “the totality of the circumstances” as

required by the Board’s cases. When an alien appeals the government’s refusal to cancel his

removal, we have jurisdiction to review only questions of law, which include deciding whether the

Board applied the legal standard articulated in its cases. See Ettienne v. Holder, 659 F.3d 513,

517-18 (6th Cir. 2011); see also 8 U.S.C. § 1252(a)(2)(D). The Board’s cases require immigration

judges to consider numerous “hardship factors” in “a cumulative analysis” when deciding whether

an alien’s removal would cause an “exceptional and extremely unusual hardship.” See, e.g., In re

Gonzalez Recinas, 23 I. & N. Dec. 467, 472-73 (2002). Both the Board and the immigration judge

applied this standard: the Board’s order considered “the hardship factors cumulatively,” and the

immigration judge’s order “weighed all the evidence of record both individually and

cumulatively.” Apart from this review, we lack jurisdiction to decide whether the Board “failed

to consider or put insufficient emphasis on particular factors.” See Ettienne, 659 F.3d at 518-19;

see also Lopez v. Sessions, 851 F.3d 626, 632 (6th Cir. 2017).

       Martinez’s petition is thus dismissed in part and denied in part.




                                                -2-